Exhibit No. 10.20
DEVON ENERGY CORPORATION
2009 LONG-TERM INCENTIVE PLAN
NON-MANAGEMENT DIRECTOR
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Award Agreement”), entered
into as of %%OPTION_DATE%-% (the “Date of Grant”), by and between DEVON ENERGY
CORPORATION (the “Company”) and %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
(the “Participant”);
WITNESSETH:
     WHEREAS, the Participant is a nonemployee director of the Company, and it
is important to the Company that the Participant be encouraged to remain a
director of the Company; and
     WHEREAS, in recognition of such facts, the Company desires to provide to
the Participant a nonqualified stock option to purchase
%%TOTAL_SHARES_GRANTED%-% shares of the Common Stock of the Company (the
“Covered Shares”), as hereinafter provided, pursuant to the “Devon Energy
Corporation 2009 Long-Term Incentive Plan” (the “Plan”), a copy of which is
attached hereto.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, the Participant and the Company
hereby agree as follows:
     Section 1. Grant of Stock Option. The Company hereby grants to the
Participant a nonqualified stock option (the “Stock Option”) that is not
intended to qualify under Section 422 of the Code, to purchase all or any part
of the Covered Shares (the “Stock Option”) subject to the terms and conditions
of this Award Agreement and the Plan, which is incorporated herein by reference
and made a part hereof for all purposes. The purchase price for each Covered
Share to be purchased hereunder shall be the exercise price set forth on the
Cover Page (the “Exercise Price”).
     Section 2. Times of Exercise of Stock Option. The Stock Option shall be
fully exercisable on and after the Date of Grant.
     Section 3. Term of Stock Option. The Stock Option shall cease to be
exercisable on the earliest to occur of:
     (a) The Expiration Date set forth on the Cover Page.
     (b) The three-year anniversary of the Participant’s Date of Termination.
     (c) If the Participant’s Date of Termination occurs by reason of the
Participant’s Mandatory Retirement, the Expiration Date set forth on the Cover
Page.
     Section 4. Nontransferability of Stock Option. The Stock Option may be
exercised during the lifetime of the Participant only by the Participant.
Without limiting the generality of the previous sentence, the Stock Option shall
not be assigned, transferred (except as provided above), pledged or hypothecated
in any way whatsoever, shall not be assigned by operation of law and shall not
be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Stock
Option contrary to the provisions hereof shall be null and void and without
effect. However, in the event of a Participant’s death, the Stock Option may be
transferred in accordance with the provisions of a Participant’s will, the
applicable laws of descent and distribution or, a beneficiary designation that
is in a form approved by the Committee.

Page 1 of 3



--------------------------------------------------------------------------------



 



     Section 5. Method of Exercising Stock Option.
     (a) Procedures for Exercise. The Stock Option may be exercised prior to the
Expiration Date by providing written notice in the form prescribed by the
Company to the Secretary of the Company or following the electronic exercise
procedures adopted by the Company. The written notice shall state the election
to exercise the Stock Option, the number of Covered Shares to be purchased upon
exercise, the form of payment to be used, and shall be signed by the person
exercising the Stock Option.
     (b) Form of Payment. Payment of the full Exercise Price for the Covered
Shares purchased under this Award Agreement shall accompany the Participant’s
notice of exercise, together with full payment of applicable withholding taxes,
if any. Payment shall be made (i) in cash or by check, draft or money order
payable to the order of the Company; (ii) by delivering shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of the
Exercise Price, but only to the extent such form of payment would not result in
a compensation expense to the Company for financial accounting purposes with
respect to the shares of Common Stock used to pay the Exercise Price unless
otherwise determined by the Committee; or (iii) a combination of the foregoing.
     (c) Further Information. In the event the Stock Option is exercised,
pursuant to the foregoing provisions of this Section 5, by any person other than
the Participant due to the Participant’s death, notice shall also be accompanied
by appropriate proof of such person’s right to exercise the Stock Option. The
notice so required shall be given electronically, by personal delivery to the
Secretary of the Company or by registered or certified mail, addressed to the
Company at 20 North Broadway, Oklahoma City, Oklahoma 73102-8260, Attention:
Secretary, and it shall be deemed to have been given when it is delivered or
when it is deposited in the United States mail in an envelope addressed to the
Company, as aforesaid, properly stamped for delivery as a registered or
certified letter.
     Section 6. Securities Law Restrictions. The Stock Option shall be exercised
and Common Stock issued only upon compliance with the Securities Act of 1933, as
amended (the “Act”), and any other applicable securities law, or pursuant to an
exemption therefrom. If deemed necessary by the Company to comply with the Act
or any applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the Covered Shares subject to the Stock
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and the Participant shall,
upon the request of the Company, execute and deliver to the Company an agreement
to such effect.
     Section 7. Notices. All notices or other communications relating to the
Plan and this Award Agreement as it relates to the Participant shall be in
writing and shall be delivered personally or mailed (U.S. Mail) by the Company
to the Participant at the then current address as maintained by the Company or
such other address as the Participant may advise the Company in writing.
     Section 8. Definitions. Words, terms, or phrases used in this Award
Agreement shall have the meanings set forth in this Section 8. Capitalized terms
used in this Award Agreement but not defined herein shall have the meaning
designated in the Plan.
     (a) “Act” has the meaning set forth in Section 6.
     (b) “Award Agreement” has the meaning set forth in the preamble.
     (c) “Code” means Internal Revenue Code of 1986, as amended.
     (d) “Company” has the meaning set forth on the Cover Page.

Page 2 of 3



--------------------------------------------------------------------------------



 



     (e) “Covered Shares” has the meaning set forth in the preamble.
     (f) “Date of Grant” has the meaning set forth in the preamble.
     (g) “Date of Termination” means the first day occurring on or after the
Date of Grant on which the Participant is not a member of the Board.
     (h) “Exercise Price” has the meaning set forth in Section 1.
     (i) “Expiration Date” has the meaning set forth on the Cover Page.
     (j) “Mandatory Retirement” means the Participant’s mandatory retirement
from the Board of Directors at the next annual meeting of shareholders following
the date the Participant reaches his 73rd birthday.
     (k) “Participant” has the meaning set forth in the preamble.
     (l) “Plan” has the meaning set forth in the preamble.

     
“COMPANY”
  DEVON ENERGY CORPORATION
 
  a Delaware corporation
 
   
“PARTICIPANT”
  %%FIRST_NAME%-% %%MIDDLE_NAME%-%
%LAST_NAME%-%
   
 
  %%ADDRESS_LINE_1%-%
 
  %%ADDRESS_LINE_2%-%
 
  %%CITY%-%, %%STATE%-%, %%ZIPCODE%-%
 
  ID %%EMPLOYEE_IDENTIFIER%-%

Page 3 of 3